DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 13 September 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Said IDS indicates JP 2014235752 and JP 2015509255 are for consideration.  These JP references have not been considered as a copy was not included in the submission of these documents.  Applicant indicates these JP documents correspond to US documents.  The US documents have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7, 9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a boundary consistent with that of the second opening” and the phrase “consistent with” renders the claim indefinite as it is unclear if said phrase indicates where all of the boundaries of the first and second openings align or if they only partially align.  Accordingly, the public is not appropriately appraised of the scope of the claim.
Claim 6 recites “the substrate has a plurality of metal nanowire layers...” and is considered indefinite as “a metal nanowire layer” is recited in claim 1 and it is unclear how the plural metal nanowire layer corresponds to the singular a metal nanowire layer (e.g. are they different layers or are they plurals of “a metal nanowire layer”, etc.).  Clarification is required.  Claim 7 is included in this rejection as it depends upon a rejected claim.
Claim 9 recites “a plurality of first openings and second openings” and it is unclear how these plurality of openings correspond to the first opening and the second opening of claim 1 (e.g. are they the same and just multiple of them, or different).  Clarification is required.
Claim 20 recites “comprises a wiring region, a plurality of the metal nanowire layers disposed in the wiring region…” and is considered indefinite as it is unclear how the structure of the plurality of the metal nanowire layers corresponds to the whole of the structure recited in claim 1 (i.e. does the plurality of metal nanowire layers necessarily include a plurality of the entirety of the structure of claim 1, does the plurality of metal nanowire layers include a plurality of first openings, is the optical adhesive filled in any of the openings, etc.).  As such, the public is not appropriately appraised of the scope of the claim.

Allowable Subject Matter
Claims 1-4, 8, and 10-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Cho et al. (US 2017/0188456).  Cho teaches a conductive component for display devices (Paragraphs 5 and 8) including a substrate with a substrate, a first layer of graphene, a second layer of metal nanowires, and an adhesive layer there on (Paragraph 43).  An embodiment is taught where the adhesive may penetrate through pores in the nanowire layer as well as gaps between segments in the graphene layer (Paragraph 103), but the adhesive directly contacts the substrate (Paragraph 105) and not an adhesive enhancement layer.  Cho differs from the instant claims in that graphene is not an adhesive enhancement layer and the ordering of conductive graphene and metal nanowire layers is required to achieve low haze characteristics (Paragraphs 92-93) and is reversed from that which is claimed.  As such, the claims would not have been obvious to one of ordinary skill in the art.
Other relevant art is that of Naito et al. (US 2008/0277157) which teaches metal nanowire layers and their use in layers.  Iwata et al. (US 2017/0003774) which teaches a transparent conductive laminate for a touch panel with conductive and non-conductive regions in a side-by-side configuration.  However, neither Naito nor Iwata teach or suggest the claimed structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784